 

Exhibit 10.1

INCREMENTAL AMENDMENT NO. 1 TO CREDIT AGREEMENT

INCREMENTAL AMENDMENT NO. 1, dated as of May 11, 2015 (this “Amendment”), to the
Third Amended and Restated Credit Agreement, dated as of March 17, 2014 (as
amended, restated, supplemented or otherwise modified prior to the date hereof),
among IMS Health Incorporated, a Delaware corporation (the “Parent Borrower”),
Healthcare Technology Intermediate Holdings, Inc., a Delaware corporation, IMS
AG, a Swiss corporation and a subsidiary of the Parent Borrower (the “Swiss
Subsidiary Borrower”), IMS Japan K.K., a Japanese stock corporation (kabushiki
kaisha) and a subsidiary of the Parent Borrower (the “Japanese Subsidiary
Borrower” and together with the Parent Borrower and the Swiss Subsidiary
Borrower, each a “Borrower” and collectively, the “Borrowers”), Bank of America,
N.A., as administrative agent and as collateral agent (in such capacity,
including any successor thereto, the “Administrative Agent”), and each lender
from time to time party thereto (the “Credit Agreement”).

W I T N E S S E T H:

WHEREAS, the Parent Borrower has requested the issuance of Incremental Term
Loans, which upon funding shall be in the form of an increase to the Term A
Dollar Loans outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment, pursuant to and on the terms set forth in
Section 2.14 of the Credit Agreement;

WHEREAS, the Parent Borrower, the Administrative Agent and the Incremental
Lenders providing the Incremental Term Loans have agreed to amend certain
provisions of the Credit Agreement as provided for herein to effect the
incurrence of Incremental Term Loans pursuant to Section 2.14 of the Credit
Agreement; and

WHEREAS, the Incremental Term A Dollar Lenders (as defined below) will make
Incremental Term Loans to the Parent Borrower on the Amendment No. 1 Effective
Date (as defined below).

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

Defined Terms

Section 1.1.Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein.

ARTICLE II

Incremental Term Loans

Section 2.1.Incremental Term Loans.  The Parent Borrower hereby (i) requests an
increase in the aggregate amount of Term A Dollar Loans, to be referred to in
the Credit Agreement as Incremental Term A Dollar Loans, in the aggregate
principal amount of $200,000,000 from the Incremental Term A Dollar Lenders
pursuant to and on the terms set forth in Section 2.14 of the Credit Agreement,
effective on the Amendment No. 1 Effective Date (it being acknowledged, for the
avoidance of doubt, that this Section 2.1(i) shall constitute an “Incremental
Loan Request” as defined in, and delivered pursuant to, Section 2.14 of the
Credit Agreement), and (ii) confirms and agrees that the Parent Borrower will
borrow the full amount of Incremental Term A Dollar Loans from the Incremental
Term A Dollar Lenders on the Amendment No. 1 Effective Date.

Section 2.2.Agreements of Incremental Term A Lenders.  Each Incremental Term A
Dollar Lender hereby agrees that (i) effective on and at all times after the
Amendment No. 1 Effective Date, such Incremental Term A Dollar Lender will be
bound by all obligations of a Lender under the Credit Agreement in respect of
its Incremental Term A Dollar Commitment and its Incremental Term A Dollar Loans
(in addition to all Term Loans of such Lender (if any) outstanding prior to the
Amendment No. 1 Effective Date), and (ii) on the Amendment No. 1 Effective Date,
such Incremental Term A Dollar Lender will fund Incremental Term A Dollar Loans
in the amount of its Incremental Term A Dollar Loan Commitment.

Section 2.3.Incremental Term Loans.  The Incremental Term A Dollar Loans shall
have the same terms as the Term A Dollar Loans outstanding prior to the
Amendment No. 1 Effective Date (after giving effect to this Amendment), and upon
the funding thereof pursuant to this Amendment and pursuant to Section 2.14 of
the Credit Agreement, will constitute (x) a Term A Loan Increase which increases
the aggregate amount of the Borrowing of Term A Dollar Loans outstanding
immediately prior to the Amendment No. 1 Effective Date, (y) together with the
Term A Dollar Loans outstanding prior to the Amendment No. 1 Effective

 

--------------------------------------------------------------------------------

 

Date, a single Class of Term Loans and (z) automatically and without any further
action or notice by any party, Term A Dollar Loans for all purposes of the
Credit Agreement except as otherwise set forth herein.

ARTICLE III

Amendments

Subject to the occurrence of the Amendment No. 1 Effective Date:

(a)Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

“Amendment No. 1” means Incremental Amendment No. 1 to this Agreement dated as
of May 11, 2015.

“Amendment No. 1 Effective Date” means May 11, the date of effectiveness of
Amendment No. 1.

“Incremental Term A Dollar Commitment” means, as to each Incremental Term A
Dollar Lender party to Amendment No. 1, the obligation of such Person to make an
Incremental Term A Dollar Loan to the Parent Borrower on the Amendment No. 1
Effective Date in the aggregate principal amount set forth opposite such
Person’s name on Annex I to Amendment No. 1.  The aggregate principal amount of
the Incremental Term A Dollar Commitments of all Incremental Term A Dollar
Lenders on the Amendment No. 1 Effective Date is $200,000,000.

“Incremental Term A Dollar Lender” means a Person with an Incremental Term A
Dollar Commitment to make Incremental Term A Dollar Loans to the Parent Borrower
on the Amendment No. 1 Effective Date.

“Incremental Term A Dollar Loan” means the Loans made by the Incremental Term A
Dollar Lenders pursuant to their respective Incremental Term A Dollar
Commitments.

(b)Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (d) to such Section:

“(d)Incremental Term A Borrowings.  Subject to the terms and conditions set
forth in Amendment No. 1, on the Amendment No. 1 Effective Date, each
Incremental Term A Dollar Lender severally agrees to make to the Parent Borrower
an Incremental Term A Dollar Loan in an aggregate amount not to exceed the
amount of such Incremental Term A Dollar Lender’s Incremental Term A Dollar
Commitment. Amounts borrowed under this Section 2.01(d) and repaid or prepaid
may not be reborrowed. Incremental Term A Dollar Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.”

(c)Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following paragraph (v) to such Section:

“(v)The Incremental Term A Dollar Commitments of the Incremental Term A Dollar
Lenders shall be automatically and permanently reduced to $0 upon the funding of
the Incremental Term A Dollar Loans on the Amendment No. 1 Effective Date.”

(d)Section 2.07 of the Credit Agreement is hereby amended by replacing clause
(a) in its entirety with the following:

(i) “Term A Dollar Loans.  The Parent Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders (A)(i) on the last
Business Day of each March, June, September and December commencing June 30,
2015 and ending March 31, 2017, an aggregate principal amount equal to 1.250% of
the product of (x) the sum of (I) the aggregate principal amount of Term A
Dollar Loans outstanding immediately prior to the Amendment No. 1 Effective Date
plus (II) the aggregate amount of Incremental Term A Dollar Loans funded on the
Amendment No. 1 Effective Date times (y) a fraction the numerator of which is
equal to the aggregate principal amount of Term A Dollar Loans outstanding on
the Term A Facility Funding Date and the denominator of which is equal to the
aggregate principal amount of Term A Dollar Loans outstanding immediately prior
to the Amendment No. 1 Effective Date, (ii) on the last Business Day of each
March, June, September and December commencing June 30, 2017 and ending March
31, 2018, an aggregate principal amount equal to 1.875% of the product of (x)
the sum

-2-

--------------------------------------------------------------------------------

 

of (I) the aggregate principal amount of Term A Dollar Loans outstanding
immediately prior to the Amendment No. 1 Effective Date plus (II) the aggregate
amount of Incremental Term A Dollar Loans funded on the Amendment No. 1
Effective Date times (y) a fraction the numerator of which is equal to the
aggregate principal amount of Term A Dollar Loans outstanding on the Term A
Facility Funding Date and the denominator of which is equal to the aggregate
principal amount of Term A Dollar Loans outstanding immediately prior to the
Amendment No. 1 Effective Date, and (iii) on the last Business Day of each
March, June, September and December commencing June 30, 2018 and ending March
31, 2019, an aggregate principal amount equal to 2.500% of the product of (x)
the sum of (I) the aggregate principal amount of Term A Dollar Loans outstanding
immediately prior to the Amendment No. 1 Effective Date plus (II) the aggregate
amount of Incremental Term A Dollar Loans funded on the Amendment No. 1
Effective Date times (y) a fraction the numerator of which is equal to the
aggregate principal amount of Term A Dollar Loans outstanding on the Term A
Facility Funding Date and the denominator of which is equal to the aggregate
principal amount of Term A Dollar Loans outstanding immediately prior to the
Amendment No. 1 Effective Date, (which payments, in each case, shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (B) on the Maturity Date for the Term A
Dollar Loans, the aggregate principal amount of all Term A Dollar Loans
outstanding on such date.

(ii) Term A Euro Loans.  The Parent Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders (A) on the last
Business Day of each March, June, September and December commencing with the
last Business Day for the first full calendar quarter ending after the Term A
Facility Funding Date, an aggregate principal amount equal to: (i) 1.25% of the
aggregate principal amount of all Term A Euro Loans outstanding on the Term A
Facility Funding Date for each calendar quarter ending on or prior to the third
anniversary of the Term A Facility Funding Date, (ii) 1.875% of the aggregate
principal amount of all Term A Euro Loans outstanding on the Term A Facility
Funding Date for each calendar quarter ending after the third anniversary of the
Term A Facility Funding Date and on or prior to the fourth anniversary of the
Term A Facility Funding Date, and (iii) 2.50% of the aggregate principal amount
of all Term A Euro Loans outstanding on the Term A Facility Funding Date for
each calendar quarter ending after the fourth anniversary of the Term A Facility
Funding Date and on or prior to the fifth anniversary of the Term A Facility
Funding Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (B) on the Maturity Date for the Term A Euro Loans, the aggregate principal
amount of all Term A Euro Loans outstanding on such date.”

(e)Section 6.16 of the Credit Agreement is hereby amended and restated in its
entirety with the following:

“Use the proceeds (a) of any Borrowing for any purpose not otherwise prohibited
under this Agreement, including for general corporate purposes, working capital
needs, the repayment of Indebtedness, the making of Restricted Payments and the
making of Investments, (b) with respect to Term B Loans, to refinance the
Tranche B-1 Term Loans and to pay fees and expenses in connection thereto and
(c) with respect to Incremental Term A Dollar Loans, to repurchase certain of
IMS Health Holdings, Inc.’s outstanding equity.”

ARTICLE IV

Conditions to Effectiveness

This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) on which:

(a)The Administrative Agent (or its counsel) shall have received counterparts of
this Amendment signed by the Parent Borrower, the Guarantors, the Incremental
Term A Dollar Lenders and the Administrative Agent.

(b)The Administrative Agent shall have received the legal opinion of Ropes &
Gray LLP, counsel to the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent.

(c)The Administrative Agent shall have received (i) copies of each Organization
Document executed and delivered by the Parent Borrower and each Guarantor, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the Amendment No. 1 Effective Date
or a recent date prior thereto; (ii) signature and incumbency certificates of
the officers of the Parent Borrower and each Guarantor executing this Amendment;
(iii) resolutions of the Board of Directors or similar governing body of the
Parent Borrower and each Guarantor approving and authorizing the execution,
delivery and performance of this Amendment, and certified as of the Amendment
No. 1 Effective Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment and (iv) if available, a good
standing certificate from the applicable Governmental Authority of the Parent
Borrower and each Guarantor’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Amendment No. 1  Effective
Date.

-3-

--------------------------------------------------------------------------------

 

(d)The Administrative Agent, Incremental Term A Dollar Lenders and lead
arrangers shall have been paid all fees payable to the Administrative Agent, the
Incremental Term A Dollar Lenders and the lead arrangers on the Amendment No. 1
Effective Date (including, without duplication of fees paid pursuant to this
Amendment, those set forth in the Fee Letter dated April 28, 2015, by and among
the Parent Borrower and the Incremental Term A Lenders party thereto) (it being
understood that this condition shall be satisfied with respect to fees owed to
the Incremental Term A Dollar Lenders when such fees are received by the
Administrative Agent) and, to the extent invoiced at least two (2) Business Days
prior to the Amendment No. 1 Effective Date (or as otherwise reasonably agreed
by the Parent Borrower) out-of-pocket expenses required to be paid by the Parent
Borrower in connection with this Amendment pursuant to Section 10.04 of the
Credit Agreement, including the reasonable fees and expenses of Cahill Gordon &
Reindel llp.

(e)At least three (3) Business Days prior to the Effective Date, the
Administrative Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) that has been requested in writing at least ten (10) Business Days prior
to the Amendment No. 1 Effective Date.

(f)The Administrative Agent shall have received a Request for Credit Extension
in respect of the Incremental Term A Dollar Loans.

(g)The representations and warranties of each Loan Party set forth in Article V
of the Credit Agreement and in each other Credit Document shall be true and
correct in all material respects on and as of the Amendment No. 1 Effective
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

(h)Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment, and the making of the Incremental Term A
Dollar Loans on the Amendment No. 1 Effective Date as contemplated by this
Amendment, no Default or Event of Default exists.

(i)The Administrative Agent shall have received a Solvency Certificate from
Parent Borrower in substantially the form of Exhibit J to the Credit Agreement.

(j)The Administrative Agent shall have received evidence that all insurance
required to be maintained pursuant to the Credit Documents has been obtained and
is in effect and that the Administrative Agent has been named as loss payee
and/or additional insured, as applicable, under each insurance policy with
respect to such insurance as to which the Administrative Agent shall have
reasonably requested to be so named.

(k)The Administrative Agent shall have received the results of (x) searches of
the Uniform Commercial Code filings (or equivalent filings) and (y) judgment and
tax lien searches, made with respect to each of Parent Borrower and each
Guarantor in the state of formation of such Person and with respect to such
other locations and names listed on the Collateral Disclosure Schedule and
reasonably requested by the Administrative Agent, together with copies of the
financing statements (or similar documents) disclosed by such search as well as
copies of a recent registered search of the U.S. Patent and Trademark Office and
the U.S. Copyright Office reasonably requested by the Administrative Agent with
respect to each of Parent Borrower and each Guarantor.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 1 Effective Date.

ARTICLE V

Representation and Warranties

The Parent Borrower represents and warrants as follows as of the date hereof:
(a)  the execution, delivery and performance of this Amendment have been duly
authorized by all necessary corporate or other organizational action on the part
of the Parent Borrower and the Guarantors and (b) the execution, delivery and
performance by the Parent Borrower and the Guarantors of this Amendment will not
(i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Loan Party or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01 of the Credit Agreement)
under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (B) any order, injunction, writ or decree of any Gov

-4-

--------------------------------------------------------------------------------

 

ernmental Authority or any arbitral award to which such Person or its property
is subject, or (iii) violate any applicable Law; except with respect to any
breach, contravention or violation referred to in clauses (ii) and (iii), to the
extent that such breach, contravention or violation would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

After giving effect to the amendments contained herein, on the Amendment No. 1
Effective Date the Parent Borrower hereby confirms that:  (a) this Amendment has
been duly executed and delivered by each Loan Party party hereto and constitutes
the legal, valid and binding obligations of each such Loan Party enforceable
against it in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing; (b) the representations and warranties of the
Parent Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Credit Document are true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects (after giving effect to
any qualification therein) on and as of the Amendment No. 1 Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects (after giving effect to
any qualification therein)) as of such earlier date); and (c) no Default or
Event of Default has occurred and is continuing.

ARTICLE VI

Miscellaneous

Section 6.1.Continuing Effect; No Other Amendments or Waivers.  This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Credit Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Loan Parties that would require an amendment, waiver
or consent of the Administrative Agent or the Lenders except as expressly stated
herein.  Except as expressly waived hereby, the provisions of the Credit
Agreement and the other Credit Documents are and shall remain in full force and
effect in accordance with their terms.  This Amendment shall constitute a
“Credit Document” for all purposes of the Credit Agreement and the other Credit
Documents.

Section 6.2.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute one and the same
instrument.  Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart of this Amendment.

Section 6.3.Governing Law; Jurisdiction.  This Amendment shall be governed by,
and construed and enforced in accordance with, the laws of the State of
New York.  For the avoidance of doubt, Section 10.15 of the Credit Agreement
shall apply to this Amendment.

Section 6.4.Reaffirmation.  The Parent Borrower and each Guarantor hereby
expressly acknowledges the terms of this Amendment and reaffirms, as of the date
hereof on behalf of themselves and each other Loan Party, (i) the covenants and
agreements contained in each Credit Document to which it is a party, including,
in each case, such covenants and agreements as in effect immediately after
giving effect to this Amendment and the transactions contemplated hereby and
(ii) its guarantee of the Obligations under each Guaranty, as applicable, and
its grant of Liens on the Collateral to secure the Obligations pursuant to the
Collateral Documents.

Section 6.5.FATCA Non-grandfathering.  Solely for purposes of determining
withholding Taxes imposed under the Foreign Account Tax Compliance Act (FATCA),
from and after the Amendment No. 1 Effective Date, the Borrowers and the
Administrative Agent shall treat the Credit Agreement and any Term Loans and any
Revolving Credit Loans made thereunder (including any Term Loans and any
Revolving Credit Loans already outstanding) as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

Section 6.6.Effect of Amendment.  On and after the Amendment No. 1 Effective
Date, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring the Credit Agreement, and each
reference in the Notes and each of the other Credit Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

[Remainder of this page intentionally left blank]

 

 

 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

IMS HEALTH INCORPORATED,

as Parent Borrower

 

 

By:

/s/ Jeffrey J. Ford

 

Name: Jeffrey J. Ford

 

Title:   Vice President and Treasurer

 

HEALTHCARE TECHNOLOGY INTERMEDIATE HOLDINGS, LLC, as a Guarantor

 

 

By:

/s/ Jeffrey J. Ford

 

Name: Jeffrey J. Ford

 

Title:   Vice President

 

ARSENAL HOLDING COMPANY, as a Guarantor

ARSENAL HOLDING (II) COMPANY, as a Guarantor

APPATURE INC., as a Guarantor

DATA NICHE ASSOCIATES, INC., as a Guarantor

IMS HEALTH FINANCE, INC., as a Guarantor

IMS HEALTH HOLDING CORPORATION, as a Guarantor

IMS HEALTH INDIA HOLDING CORPORATION, as a Guarantor

IMS HEALTH INVESTING CORPORATION, as a Guarantor

IMS HEALTH INVESTMENTS, INC., as a Guarantor

IMS HEALTH PURCHASING, INC., as a Guarantor

IMS HEALTH TRADING CORPORATION, as a Guarantor

IMS HOLDING INC., as a Guarantor

IMS SERVICES, LLC, as a Guarantor

IMS TRADING MANAGEMENT, INC., as a Guarantor

RX INDIA CORPORATION, as a Guarantor

THE AMUNDSEN GROUP, INC., as a Guarantor

VALUEMEDICS RESEARCH, LLC, as a Guarantor

 

 

By:

/s/ Jeffrey J. Ford

 

Name: Jeffrey J. Ford

 

Title:   President

 

ENTERPRISE ASSOCIATES L.L.C., as a Guarantor

 

 

By:

/s/ Jeffrey J. Ford

 

Name: Jeffrey J. Ford

 

Title:   Vice President

 

IMS CONTRACTING & COMPLIANCE, INC., as a Guarantor

IMS GOVERNMENT SOLUTIONS, INC., as a Guarantor

IMS HEALTH TRANSPORTATION SERVICES

CORPORATION, as a Guarantor

IMS SOFTWARE SERVICES LTD., as a Guarantor

MED-VANTAGE, INC., as a Guarantor

 

 

By:

/s/ Jeffrey J. Ford

 

Name: Jeffrey J. Ford

 

Title:   Treasurer

 



[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------

 

COORDINATED MANAGEMENT HOLDINGS, L.L.C.,

as a Guarantor

COORDINATED MANAGEMENT SYSTEMS, INC.,

as a Guarantor

MARKET RESEARCH MANAGEMENT, INC., as a Guarantor

SPARTAN LEASING CORPORATION, as a Guarantor

 

 

By:

/s/ Cathy LoBosco

 

Name: Cathy LoBosco

 

Title:   President

 

IMS HEALTH LICENSING ASSOCIATES L.L.C., as a Guarantor

 

 

By:

/s/ Sean Ascher

 

Name: Sean Ascher

 

Title:   Responsible Officer

 

INTERCONTINENTAL MEDICAL STATISTICS

INTERNATIONAL, LTD., as a Guarantor

 

 

By:

/s/ Harvey A. Ashman

 

Name: Harvey A. Ashman

 

Title:   President

 

IMS CHINAMETRIK INCORPORATED, as a Guarantor

 

 

By:

/s/ Harvey A. Ashman

 

Name: Harvey A. Ashman

 

Title:   President

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:

/s/ Kevin L. Ahart

 

Name: Kevin L. Ahart

 

Title:   Vice President

 

 



[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as an Incremental Term A Dollar Lender

 

 

By:

/s/ David H. Strickert

 

Name: David H. Strickert

 

Title:   Managing Director

 



[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A.,
as an Incremental Term A Dollar Lender

 

 

By:

/s/ AR Jackson

 

Name: AR Jackson

 

Title:   M.D. Global Head of LAF

 

 

 

[Signature Page to Amendment No. 1]

--------------------------------------------------------------------------------

 

Annex 1 to
Amendment No. 1 to Credit Agreement

Incremental Term A Dollar Commitments

 

Incremental Term A Dollar Lenders

Incremental Term A Dollar Commitment

Bank of America, N.A.

$100,000,000

HSBC Bank USA, N.A.

$100,000,000

Total:

$200,000,000

 

 

 

 